Citation Nr: 1003181	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  99-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, claimed as residuals of a cold injury.

2.  Entitlement to service connection for residuals of a 
right fourth (ring) finger injury.

3.  Entitlement to service connection for residuals of a 
right fifth (small) finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1958 through 
May 1962.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision of the Department of Veterans affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  A Board 
decision issued in November 2005, in pertinent part, denied 
claims for service connection for a left foot disorder and 
for a right fifth (small) finger injury.  The November 2005 
Board decision also Remanded a claim of entitlement to serve 
his connection for residuals of a right fourth (ring) finger 
injury.  The Veteran appealed the Board's denials of his 
claims, but not the Remand of the claim for service 
connection for a right fourth (ring) finger injury to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  The Court vacated the November 2005 denials, and the 
Board remanded those claims for further development by a 
decision issued in June 2007.  

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted by the undersigned in July 
2005 by videoconference.

The claims files does not reflect that the claim for service 
connection for a right fourth (ring) finger injury, Remanded 
in the Board's November 2005 decision, was adjudicated during 
the pendency of the Remand.   Nevertheless, that issue 
remained pending, and should be adjudicated, in the interests 
of efficient use of resources, when the claim for service 
connection for a right fifth (small) finger injury, addressed 
in the Remand below, is adjudicated. 

The claims of entitlement to service connection for residuals 
of a right fourth (ring) finger and of a right fifth (small) 
finger injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Objective evidence regarding the circumstances of the 
Veteran's assignment at Fort Riley, Kansas, in late 1958 and 
in early 1959, is consistent with the Veteran's contention 
that he incurred frostbite while stationed at that location.

2.  The medical evidence of record is in equipoise to warrant 
a finding that the Veteran's cold injury residuals, left 
foot, are related to his active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for residuals of a cold 
injury, left foot, are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim for service 
connection for a left foot disability.  In view of the 
Board's decision to grant the Veteran's claim, a discussion 
of VA's duties to notify and assist in regards to that claim 
is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  
That an injury or event occurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis

The Veteran testified, during his July 2005 hearing before 
the Board, that he injured his left foot in 1958 or 1959 
while stationed at Fort Riley, Kansas, during a very cold 
winter.  The Veteran testified that he sustained frostbite 
while on guard detail.  Service treatment records disclose 
that the Veteran sought treatment in May 1961 for a corn on 
the left foot.  No other left foot complaint during service 
is noted.  The 1962 service separation examination discloses 
no abnormality of either foot.

In an October 2000 2VA examination report, the examiner noted 
that the Veteran reported having sustained a cold injury in 
service.  An April 2003 podiatry treatment note reflects that 
the Veteran provided a history of cold injury, left foot, 
during service.  The VA podiatrist opined that a cold injury 
to the feet in service may have contributed to current pain 
due to a bunion.  A March 2004 statement from Dr. L., a 
private provider, attributed foot complaints, at least in 
part, to a frostbite-type injury.  Thereafter, Dr. L., and 
another provide medical care provider, supplied additional 
opinions indicating that the Veteran sustained a frostbite 
injury to his left foot in service.

Each of these examiners based an opinion that the Veteran 
sustained frostbite in service on the Veteran's 
uncorroborated account of such injury.  Although the Veteran 
identified providers who treated him prior to the 2002 VA 
examination and the claim underlying this appeal, no records 
from any of those providers could be located.  There are no 
records proximate to the Veteran's May 1962 service discharge 
which corroborates the current history of frostbite injury in 
service.  The Veteran has consistently provided the same 
information throughout the course of the appeal.  

Records of temperatures at Fort Riley, Kansas, in late 1958 
and year in early 1959, while the Veteran was stationed at 
that location, disclose that temperatures were low enough to 
cause frostbite with sustained exposure.

There is no corroboration in the service treatment records 
that the Veterans sustained a frost bite in service.  While 
there is no evidence to support the Veteran's claim, there is 
no evidence that the Veteran's assertion is incorrect.  The 
Veteran has provided that same recitation of facts 
consistently since he submitted the 1998 claim on appeal.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that entitlement to surface connection for residuals of 
a cold injury, left foot, is warranted.  


ORDER

The appeal for service connection for a left foot disorder, 
claimed as residuals of a cold injury, is granted.


REMAND

The Board's November 2005 decision remanded the claim of 
entitlement to service connection for a right fourth (ring) 
finger disorder for further development.  After the Court 
vacated the Board's denial of service connection for a right 
fifth (small) finger injury, the Board was required to remand 
that issue as well.  

The Veteran was afforded VA examination in September 2009, 
but the examiner addressed only the claim for service 
connection for a right fifth (small) finger injury.  The 
record and history provided suggests that the history and 
evaluation of the right 4th finger and the right 5th finger 
have been confused.  The claims for service connection for 
the 4th and 5th digits of the right hand should be developed 
at the same time. The evidence as to each finger injury 
should be separated out.  The October 2009 supplemental 
statement of that case addressed only the claim for service 
connection for a right fifth (small) finger injury.  Both 
claims for service connection should be addressed.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to identify any records 
proximate to his service discharge in May 
1962 which might disclose evidence of 
residuals of an injury to the right fourth 
finger or right fifth finger or both 
fingers.  The Veteran should be advised 
that such alternative records as physical 
examinations for education purposes, 
student health records, employer 
statements, employment medical 
examinations, history or physical 
examinations in connection with hospital 
admissions, insurance examination reports, 
and the like, are particularly persuasive.  

In particular, the Board notes that the 
Veteran's history discloses that he may 
have been treated for carpal tunnel 
syndrome of the right hand following his 
service discharge in 1962.  The Veteran 
should be asked to identify the provider 
who treated him for carpal tunnel 
syndrome.  Records reflecting that 
residuals of injury to the right fourth 
finger or right fifth finger were already 
present at that time would be more 
persuasive evidence that the Veteran 
incurred such residuals in service than 
evidence obtained from current 
examination.

2.  The Veteran should be afforded VA 
examination of the right fourth and fifth 
fingers, right hand, as necessary to 
assign a diagnosis and determine the 
etiology of each disorder of the right 4th 
and 5th digits.  The claims file must be 
provided to each examiner.  The 
examiner(s) should review of the relevant 
evidence contained in the claims file, and 
obtain from the Veteran the history of his 
pre-service activities, post-service 
employment prior to 1975, and post-
retirement activities from 1975 to the 
present.  The examiner should conduct any 
necessary diagnostic testing.  The 
examiner should assign a diagnosis for 
each disorder of the 4th and 5th digits, 
right hand.  The examiner should then 
answer the following questions:

(i) Is it at least as likely as not (is 
there at least a 50 percent probability) 
or, is it unlikely, that the Veteran has a 
current right 4th (ring) finger disorder 
which was incurred or manifested in 
service, or which results from a service-
connected disability?  

(ii) Is it at least as likely as not (is 
there at least a 50 percent probability) 
or, is it unlikely, that the Veteran has a 
current right 5th (small) finger disorder 
which was incurred or manifested in 
service, or which results from a service-
connected disability?  

The examiner(s) should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

3.  After reviewing the evidence to assure 
that VA's duties to notify and assist the 
Veteran have been met, and after reviewing 
the VA examination report to assure that 
the report is complete, the claims should 
be readjudicated.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran 
and his accredited representative should 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


